              Case 2:19-cv-01697-RSM Document 123 Filed 08/13/21 Page 1 of 6



                                                                               Hon. Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 8

 9     COSMOS GRANITE (WEST), LLC, a
       Washington limited liability company,              Case No. 2:19-cv-01697-RSM
10
                       Plaintiff,                         STIPULATED MOTION TO SEAL
11                                                        DOCUMENT IN SUPPORT OF
               v.                                         PLAINTIFF’S OPPOSITION TO
12                                                        DEFENDANT’S MOTION FOR
13     MINAGREX CORPORATION, d/b/a MGX                    EXTENSION OF CERTAIN
       Stone,                                             DEADLINES
14
                       Defendant.                         Noted on Motion Calendar:
15                                                        August 11, 2021
16

17           Pursuant to Local Civil Rule 5(g), Plaintiff, Cosmos Granite (West), LLC (“Cosmos”) and
18   Defendant, Minagrex Corporation d/b/a/ MGX Stone (“Minagrex”) jointly request that the Court
19   enter an order to Seal/Redact Exhibit 8 to the Declaration of Rachel S. Black in Support of
20   Plaintiff’s Opposition to Defendant’s Motion for Extension of Certain Deadlines (“Black Decl.”).
21   This exhibit, the July 16, 221 Supplemental Letter of expert Paul Pederson, contains confidential
22   information, which Minagrex marked “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY”
23   pursuant to the Protective Order entered in this case. Plaintiff takes no position concerning the
24   confidentiality of Exhibit 8.
25           Defendant’s position is that the designation of Exhibit 8 should be maintained to protect the
26   legitimate private interests of Minagrex in accordance with the Stipulated Protective Order [Dkt.
27   16]. Exhibit 8 referenced contains previously nondisclosed sales and financial information. As such,
      STIPULATED MOTION TO SEAL - 1                                  SUSMAN GODFREY L.L.P.
      Case No. 2:19-cv-01697-RSM                                     1201 Third Avenue, Suite 3800
                                                                     Seattle, WA 98101-3000
                                                                     Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
              Case 2:19-cv-01697-RSM Document 123 Filed 08/13/21 Page 2 of 6




 1   the information referenced satisfies Section 2.3 of the Stipulated Protective Order [Dkt. 16.]
 2   Minagrex expects that the revelation of the information referenced in Exhibit 8 would prove
 3   harmful to it. Finally, Minagrex believes that a less restrictive alternative is not sufficient to protect
 4   the confidential information referenced because redaction of the same would substantively frustrate
 5   the purpose of its admission.
 6

 7   Dated: July 11, 2021                            By: /s/ Rachel S. Black
                                                        Rachel S. Black, WSBA #32204
 8                                                      rblack@susmangodfrey.com
                                                        Alexander W. Aiken (Pro Hac Vice)
 9                                                      aaiken@susmangodfrey.com
                                                        Benjamin Manne, WSBA # 54537
10                                                      bmanne@susmangodfrey.com
                                                        SUSMAN GODFREY L.L.P.
11                                                      1201 Third Avenue, Suite 3800
                                                        Seattle, WA 98101
12                                                      Phone: (206) 516-3880
                                                        Fax: (206) 516-3883
13
                                                         Chelsea V. Samuels (pro hac vice pending)
14                                                       csamuels@susmangodfrey.com
                                                         SUSMAN GODFREY L.L.P.
15                                                       1900 Avenue of the Stars, Suite 1400
                                                         Los Angeles, CA 90067
16                                                       Phone: (310) 789-3100

17                                                       Attorneys for Cosmos Granite (West) LLC

18

19   Dated: July 11, 2021                            By: /s/ Betsy A. Gillaspy (w/permission)
                                                        Betsy A. Gillaspy, WSBA#21340
20                                                      bgillaspy@gillaspyrhode.com
                                                        Chelsey Thorne, WSBA #49740
21
                                                        cthorne@gillaspyrhode.com
22                                                      GILLASPY & RHODE, PLLC
                                                        821 Kirkland Avenue, Suite 200
23                                                      Kirkland, WA 98033
                                                        Phone: (425) 646-2956
24
                                                         Mark L. Hill (Pro Hac Vice)
25
                                                         Texas State Bar # 24034868
26                                                       mark.hill@solidcounsel.com
                                                         Walker Steven Young (Pro Hac Vice)
27                                                       Texas State Bar # 24102676
      STIPULATED MOTION TO SEAL - 2                                      SUSMAN GODFREY L.L.P.
      Case No. 2:19-cv-01697-RSM                                         1201 Third Avenue, Suite 3800
                                                                         Seattle, WA 98101-3000
                                                                         Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
              Case 2:19-cv-01697-RSM Document 123 Filed 08/13/21 Page 3 of 6




 1                                            walker.young@solidcounsel.com
                                              SCHEEF & STONE, LLP
 2                                            2600 Network Boulevard, Suite 400
                                              Frisco, TX 75034
 3                                            Phone: (214) 472-2126
 4                                            Attorneys for Minagrex Corporation d/b/a MGX
 5                                            Stone

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      STIPULATED MOTION TO SEAL - 3                        SUSMAN GODFREY L.L.P.
      Case No. 2:19-cv-01697-RSM                           1201 Third Avenue, Suite 3800
                                                           Seattle, WA 98101-3000
                                                           Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
              Case 2:19-cv-01697-RSM Document 123 Filed 08/13/21 Page 4 of 6



                                     CERTIFICATE OF CONFERENCE
 1
             Counsel for Plaintiff conferred with counsel for Defendant in a telephonic meet and confer
 2
     on July 9, 2021 (Chelsea Samuels and Walker Young participated), and counsel agreed that, per
 3
     Minagrex’s representations concerning the confidentiality of the documents at issue, a Stipulated
 4
     Motion Seal was proper to protect the confidential information, and that there was no alternative to
 5
     filing under seal.
 6

 7                                                 /s/ Rachel S. Black
                                                  Rachel S. Black
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      STIPULATED MOTION TO SEAL - 4                                  SUSMAN GODFREY L.L.P.
      Case No. 2:19-cv-01697-RSM                                     1201 Third Avenue, Suite 3800
                                                                     Seattle, WA 98101-3000
                                                                     Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
              Case 2:19-cv-01697-RSM Document 123 Filed 08/13/21 Page 5 of 6




 1                                              ORDER
 2           Based upon the foregoing and for good cause shown, the Court ORDERS that the Stipulated
 3   Motion to Seal/Redact is GRANTED.
 4

 5           DATED this 13th day of August, 2021.
 6

 7

 8                                              A
                                                RICARDO S. MARTINEZ
 9                                              CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      STIPULATED MOTION TO SEAL - 5                               SUSMAN GODFREY L.L.P.
      Case No. 2:19-cv-01697-RSM                                  1201 Third Avenue, Suite 3800
                                                                  Seattle, WA 98101-3000
                                                                  Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
                Case 2:19-cv-01697-RSM Document 123 Filed 08/13/21 Page 6 of 6




 1                                      CERTIFICATE OF SERVICE
 2             I hereby certify that on July 11, 2021, I electronically filed the foregoing with the Clerk of
 3   the Court using the CM/ECF system, which will send notification of such filing to all counsel of
 4   record.
 5
                                                     /s/ Rachel S. Black
 6                                                   Rachel S. Black
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      CERTIFICATE OF SERVICE - 1                                        SUSMAN GODFREY L.L.P.
      Case No. 2:19-cv-01697-RSM                                        1201 Third Avenue, Suite 3800
                                                                        Seattle, WA 98101-3000
                                                                        Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
